DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 451.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites, “a male section comprising a flange and an indentation around the male section below and along the flange”; however, it is not clear to the Examiner exact what this means.
Claim 17 recites, “a male section comprising a flange and an indentation around the male section abovee the flange”; however, it is not clear to the Examiner exact what this means.
Claim 20 recites, “a male section comprising a flange and an indentation around the male section below the flange”; however, it is not clear to the Examiner exact what this means.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8690198, Saber et al in view of US 4576359, Oetiker and US 3083042, Collar.
	In regards to claim 1, as best understood, in Figures 9-10D and paragraphs detailing said figures, Saber et al discloses an apparatus for mounting a thermostatic device to a hydronic heating/cooling system, the apparatus comprising: a male section (905) comprising a flange and an indentation around the male section below and along 
	In regards to claim 2, Saber et al in view of Oetiker and Collar further disclose the locking mechanism comprises at least one spherical object (205, 210), the at least one spherical object locking into the indentation when in the locked state.
	In regards to claim 3, Saber et al in view of Oetiker and Collar further disclose the rotary sleeve comprises a mating surface that, when rotated, changes a distance behind the at least one spherical object.
	In regards to claim 4, Saber et al in view of Oetiker and Collar further disclose when the rotary sleeve is rotated to an unlock position, the distance behind the at least one spherical object is sufficient for the at least 
	In regards to claim 5, Saber et al in view of Oetiker and Collar further disclose the thermostatic device (not shown but any element that can detect a temperature change), wherein the thermostatic device is attached to an upper part of the female section.
	In regards to claim 6, Saber et al in view of Oetiker and Collar further disclose the female section is embedded with a bottom of the thermostatic device.
	In regards to claim 7, Saber et al in view of Oetiker and Collar further disclose the female section is glued to a bottom of the thermostatic device.
	In regards to claim 8, Saber et al in view of Oetiker and Collar further disclose the female section is welded to a bottom of the thermostatic device.
	In regards to claim 9, Saber et al in view of Oetiker and Collar further disclose the female section is attached to a bottom of the thermostatic device by at least one screw.
	In regards to claim 10, Saber et al in view of Oetiker and Collar further disclose the female section is attached to a bottom of the thermostatic device by at least one latch.
	In regards to claim 11, Saber et al in view of Oetiker and Collar further disclose the main body has a stopper to maintain the rotary sleeve in the lock position.

	In regards to claim 15, Saber et al in view of Oetiker and Collar further disclose at least one of the female section and the male section is constructed from a polymer.
	In regards to claim 16, Saber et al in view of Oetiker and Collar further disclose at least one of the female section and the male section is constructed from a metallic material.
	In regards to claim 17, Saber et al in view of Oetiker and Collar further disclose a  mounting device for mounting a thermostatic device to a hydronic heating/cooling system, the mounting device comprising: a male section comprising a flange and an indentation around the male section above the flange, the male section having the flange located at a lower end, the male section configured to attach to the thermostatic device; and a female section comprising a main body, a rotary sleeve, a locking mechanism,, and a threaded end, the female section configured to attach to a component of the hydronic heating/cooling system by threading the threaded end onto 
	In regards to claim 18, Saber et al in view of Oetiker and Collar further disclose the female section further comprises a stopper that maintains the rotary sleeve in a lock state when the rotary sleeve is rotated into the lock state.
	In regards to claim 19, Saber et al in view of Oetiker and Collar further disclose the male section is embedded with a bottom of the thermostatic device.
	In regards to claim 20, Saber et al in view of Oetiker and Collar further disclose  an Internet of Things (any convenient component) component mountable in a hydronic heating/cooling system, the IoT component comprising: a IoT device; a male section comprising a flange and an indentation around the male section below the flange, the male section having a threaded lower end and the flange located at an upper end, the male section configured to attach to a system component of the hydronic heating/cooling system by threading the threaded lower end onto the system component of the hydronic heating/cooling system; and a female section attached to the IoT device, the female section comprising a main body, a rotary sleeve, a plurality of spherical objects, and a stopper, the female section configured to attach to the male section by the plurality of spherical objects locking onto the indentation of the male section in a lock state when 
	Note, limitations from the specification are not relied upon since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.  In re Lundberg, 113 USPQ 530 (CCPA 1957). Therefore, Internet of Things is given its broadest reasonable meaning.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679